Citation Nr: 1822835	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.  The Veteran passed away in August 2006; the Appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript is of record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant seeks entitlement to service connection for the cause of the Veteran's death, and asserts that he was exposed to asbestos during his service, aboard the USS Independence, while living aboard ship and working in ordinance mechanics.  During her May 2015 Board hearing, the Appellant and her representative reported that the Veteran was in good health until the age of 54, when he experienced crackles in his lungs and was diagnosed with usual interstitial pneumonitis, of which he died.  They asserted that the Veteran went through numerous medical tests during the four years with which he lived with his diagnosis and still never came up with a finding of how it was caused.  They asserted that while the Veteran served during the Vietnam era, the aircraft carrier on which he served was built in the 1950s.  The representative, from his own experience, reported that those types of ships shifted, the whole ship, when something was shot off the front end or landed on the back end, and particles were thus shifted.  They asserted that the Veteran was on the flight line, maintaining aircraft and loading ordinates.  The Appellant reported that she and the Veteran were corresponding during his time aboard ship and he wrote that he slept on the top bunk and had to clear dust and particles off his bed.

Private treatment records dated in January 2005 indicate that the physician had followed the Veteran since June 2002, with dyspnea and questioned interstitial pneumonitis, and that he had restrictive pulmonary function.  He reported that post-lung biopsy; the Veteran was diagnosed with usual interstitial pneumonitis.  The Veteran's August 2006 death certificate lists such as the cause of his death, without additional comment.

The Board seeks additional information as to the circumstances of the Veteran's service, as to his possible asbestos exposure.  The Veteran's service separation document, his DD-214, indicates that his military occupational specialty (MOS) was ordinance mechanics.  The Veteran's service personnel records appear limited and include his orders, however, the Board does not find the dates during which he was assigned aboard the USS Independence.  A service treatment record dated in August 1968 indicates that the Veteran sought treatment for back pain aboard the USS Independence.  On remand, the AOJ should attempt to obtain the Veteran's complete service personnel records, if any remain outstanding, including, but not limited to, performance evaluations or duty assignments, to determine the dates upon which he was aboard the USS Independence and to determine his duties aboard ship, related to asbestos exposure, if possible.  On remand, the AOJ should also seek information from the Appellant, to the extent that she is able, as to the Veteran's pre-and post-service occupational history, to include whether such work may have involved asbestos exposure.

Also, the Board seeks additional information as to the circumstances of the Veteran's 2002 diagnosis with usual interstitial pneumonitis.  In October 2012, the Appellant submitted VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for Dr. Morris' records and the records from Massachusetts General Hospital.  Only Dr. Morris' records from 2005 are of record, and the Veteran was diagnosed with his disability in 2002.  On remand, the AOJ should obtain the Veteran's private treatment records from Dr. Morris, prior to 2005, and those from Massachusetts General Hospital.

On remand, the AOJ should complete the steps of the VBA's Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Para. 9, for determining whether service connection is warranted on the basis of claimed asbestos exposure during service.  The AOJ should also seek an opinion as to the etiology of the Veteran's usual interstitial pneumonitis, including consideration of exposure to asbestos, if found.

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and advise her that, related to her October 2012 VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for Dr. Morris' records and the records from Massachusetts General Hospital, only Dr. Morris' records beginning in 2005 are associated with the claims file.  Inform her that VA will attempt to obtain any identified and authorized outstanding relevant private treatment records on her behalf.  Request that she file updated VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any such records, specifically, those dated prior to 2005 from Dr. Morris and the records from Massachusetts General Hospital.  Inform her that she may submit such records directly to VA if she so chooses.  Attempt to obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Appellant, or any treatment facility, the claims file should be properly documented and the Appellant properly notified.

2. Send the Appellant an appropriate asbestos exposure questionnaire to complete.  She should be asked to provide, to the extent that she is able, as much detailed information as possible identifying what she knew of the Veteran's pre-and post-service occupational history, to include whether such work may have involved asbestos exposure.  If a negative response is received from the Appellant, the claims file should be properly documented.

3. Obtain and associate with the Veteran's claims file his complete service personnel records, if any remain outstanding, including, but not limited to, performance evaluations or duty assignments, to determine the dates upon which he was aboard the USS Independence and to determine his duties aboard ship, related to asbestos exposure.  If a negative response is received from the service department, the claims file should be properly documented and the Appellant properly notified in this regard.
4. Complete the steps of VBA's Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Para. 9, for determining whether service connection is warranted on the basis of claimed asbestos exposure during service.

5. Then, forward the claims file to an appropriate VA examiner for an opinion, fully addressing the following:

(a) Is the Veteran's usual interstitial pneumonitis an asbestos-related disease?

(b) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's usual interstitial pneumonitis was incurred in active service, or is otherwise related to service, considering the Veteran's exposure to asbestos, if found? 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinion should be based on examination findings, historical records, and medical principles.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 
6. After completing the above actions, and any other development as may be indicated, readjudicate the Appellant's claims.  If the claim remains denied, the Appellant and her representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



